Citation Nr: 9902464	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  97-34 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from June 1969 to March 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied service connection for PTSD.  


REMAND

The board is of the opinion that additional effort should be 
made to attempt to verify the stressors alleged and to obtain 
relevant medical records.  

The veteran had active service from June 1969 to March 1971.  
He claims he served in the Republic of Vietnam from December 
1970 to March 1971.  His DD 214 discloses, however, that he 
had only 30 days of foreign service in Vietnam.  He departed 
from the continental United States on December 30, 1970, and 
was released from service on March 19, 1971, with a hardship 
separation, approximately two and a half months later.  
Service personnel records do not disclose the date of his 
departure from the Pacific area.  

The veteran claims extensive counseling for PTSD 
symptomatology as well as hospitalization at a VA medical 
center in 1997 for treatment of PTSD involving counseling and 
medications.  These records, if extant, should be obtained 
and incorporated with the claims file.  

As to stressors, he contends that he was stationed at Phan 
Rang airbase, which was repeatedly shelled and mortared.  He 
also claims that, as part of his duties as an aircraft 
mechanic, he was required to fly with his plane and 
participate in making drops and retrieving body bags.  To 
assist in verifying the veterans claimed stressors, the 
Board requires the inclusive Air Force record of assignments 
for the veteran, to include the date of his departure from 
Vietnam, and also morning reports for his unit, the 9th 
Special Operation Squadron, for the time frame from January 
1, 1971 to the date of his departure date from Vietnam.  The 
RO should also request from the United States Armed Services 
Center for Research of Unit Records (USASCRUR) information 
pertaining to the veteran's service unit, for the time 
frame(s) identified by the veteran for each claimed stressor, 
as well as any available information pertaining to the duties 
of aircraft mechanics assigned to Special Operations.  

Finally, if any of the stressors alleged is corroborated, the 
veteran should be afforded another psychiatric examination, 
preferably by a physician who has not previously examined 
him.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the veteran 
again to determine whether he can provide 
additional details to assist in 
corroborating his stressors, including 
specific dates or time frames of mortar 
attacks and of his accompanying his 
aircraft on missions into the jungle.  

2.  The RO should obtain the outpatient 
treatment records of a VA psychiatrist, 
Dr. Martineau, who reportedly has been 
providing counseling to the veteran from 
1995 to the present.  The VA should also 
obtain any and all VA hospitalization 
reports or discharge summaries pertaining 
to the veteran from 1995 to the present, 
with a special attention to locating a 
1997 VA hospitalization report claimed to 
relate to diagnosis, treatment, and 
counseling for PTSD.  

3.  The RO should also contact the 
National Archives and Records 
Administration (NARA) to obtain morning 
reports, daily staff journals, personnel 
records, and sick call records for the 
veteran's unit from December 31, 1970 to 
the date of his departure from the 
Republic of Vietnam.  In preparing its 
request for assistance, the RO should 
follow relevant NARA guidelines.  

4.  The RO should also request 
information pertaining to the veteran's 
service unit from USASCRUR for the time 
frame(s) identified by the veteran 
regarding the frequency of rocket or 
mortar attacks at Phan Rang, as well as 
any available information pertaining to 
the duties of aircraft mechanics assigned 
to the 9th Special Operations Squadron, 
PACAF, or other stressors alleged.  

5.  Following receipt of the above 
information and the completion of any 
additional development warranted or 
suggested, the RO should prepare a report 
detailing the nature of any combat 
action, or inservice stressful event 
verified by USASCRUR.  If no combat 
stressor has been verified, the RO should 
so state in its report.  The report is 
then to be added to the claims file.

6.  Following the above-requested 
development, and if any of the stressors 
alleged has been corroborated, the 
veteran should be afforded a VA 
psychiatric examination by a physician 
who has not previously examined him to 
determine the nature and severity of his 
psychiatric disorders and to provide a 
multiaxial evaluation pursuant to the 
American Psychiatric Association:  
Diagnostic and Statistical Manual of 
Mental Disorders (Fourth Edition), 
Washington, DC, American Psychiatric 
Association, 1994.  The purpose of the 
examination is to determine whether the 
veteran suffers from PTSD caused by a 
stressor or stressors during his military 
service.  All necessary tests or studies 
should be accomplished.  The veteran's 
claims file must be made available to the 
examiner for a complete study of the case 
prior to, and during, the evaluation.  
The examination report should be 
typewritten.  

6.  Following the completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
foregoing development has been completed 
in full.  In particular, the RO should 
review the VA psychiatric examination 
report to verify that any diagnosis of 
PTSD rendered by the examiner was based 
on a corroborated history.  If the 
examiner relied upon a history which is 
not verified or corroborated, that 
examination report must be returned as 
inadequate for rating purposes.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Unless the veteran is satisfied with any favorable outcome 
and withdraws his appeal, the case then should be returned to 
the Board after compliance with the provisions for processing 
appeals, including the issuance of a supplemental statement 
of the case and provision of the applicable time period for 
response thereto.

The purpose of this REMAND is to obtain further development 
necessary for adjudication of the veterans claim.  The Board 
does not intimate any opinion as to the merits of this case, 
either favorable or unfavorable, at this time.  No action is 
required of the veteran unless he is notified.  



		
	NANCY I. PHILLIPS	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).

- 2 -
